DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.
 
Response to Amendment
3.  The amendment filed by Applicant on November 2, 2020 has been fully considered. The amendment to instant claims 1 and 17 is acknowledged. Specifically, claim 1 has been amended to recite the catalyst composition consisting of N,N,N'-trimethylaminoethylethanolamine and one or two of oleyl alcohol and isostearyl alcohol. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0005288) in view of Schuette et al (EP 2,886,591).
It is noted that while the rejection is made over EP 2,886,591 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US  2016/0326330 is relied upon. All citations to paragraph numbers, etc., below refer to US  2016/0326330.

5.  Chen et al discloses a catalyst composition used in stable polyol premix for making polyurethane foam, the catalyst composition comprising an oxygen-containing amine catalyst, specifically N,N,N’-trimethylaminoethylethanolamine (Abstract, claims 1, 4, [0008]). The polyol premix further comprises a surfactant, polyol, and a blowing agent ([0058], Abstract). At any given application the polyol premix (“B”-side component) may not contain all of the listed components ([0058]).

6.  The used surfactant comprises fatty alcohol ([0051]).

Chen et al does not explicitly recite the fatty alcohol used as the surfactant being isostearyl alcohol, 
Schuette et al discloses a premix used for producing polyurethane foam comprising: a polyol, an amine-based catalyst and a surfactant ([0039], [0026]-[0028]), wherein the surfactant comprises alcohols, including isostearyl alcohol ([0064]).
Schuette et al explicitly teaches other components, such as blowing agent, should be added later to said pre-mix to provide phase-stable mixtures ([0036]).

8. Thus, i) Chen et al discloses a catalyst composition used in a stable polyol premix for making polyurethane foam; the catalyst composition comprising a N,N,N’-trimethylaminoethylethanolamine catalyst, further mixed surfactant such as fatty alcohol, polyol, and blowing agent, thereby forming a polyol premix, specifically citing that at any given application said polyol premix may not contain all of the listed components ([0058]), but does not teach the fatty alcohol being isostearyl alcohol;
ii) Schuette et al discloses a premix used in polyurethane foam formation comprising: a polyol, an amine-based catalyst and a surfactant including isostearyl alcohol ([0064]), 
therefore, based on the combined teachings of Schuette et al and Chen et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to choose and use the isostearyl alcohol as the fatty alcohol surfactant of the premix of Chen et al, since isostearyl alcohol is a fatty alcohol used in the art as the surfactant in polyol premixes, as shown by Schuette et al, and since it would have been obvious to choose the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie 

9.  Further, in view of the teachings of Schuette et al of the polyol premix comprising a polyol, surfactant and amine-based catalyst only ([0039]), and  that blowing agent should be added later to the polyol premix,   it would have been obvious to a one of ordinary skill in the art to prepare the polyol premix of Chen et al in view of Schuette et al comprising only N,N,N’-trimethylaminoethylethanolamine catalyst and isostearyl alcohol surfactant, without addition of the blowing agent, to further improve stability of said composition, as taught by Schuette et al ([0036], [0039]) as well. Furthermore, since various polyols maybe used in reaction with isocyanates to form the polyurethane foam, it would have been obvious to a one of ordinary skill in the art to prepare the catalyst composition of Chen et al in view of Schuette et al consisting of N,N,N’-trimethylaminoethylethanolamine catalyst and isostearyl alcohol as the surfactant first, and later add to this catalyst composition the specific polyols, used in the specific reactions with the isocyanates to prepare the desired specific polyurethanes depending on the desired end use of the products, thereby forming the polyol pre-mix composition, since selection of any order of mixing ingredients is prima facie obvious, thereby arriving at the present invention. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable 

Response to Arguments
10.  Applicant's arguments filed on October 21, 2020 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IRINA KRYLOVA/Primary Examiner, Art Unit 1764